Title: Enclosure E: [Nathanael Greene to John Banks], 25 December 1782
From: Greene, Nathanael
To: Banks, John



Head Quarters, December 25th. 1782.
Dear Sir,

The comfortable condition, in which you have put the army, from the large supply of blankets and clothing furnished it, claims my particular acknowledgments; for, although I expect the public will make you a reasonable compensation, yet, as you were the only person, who had the will and the means to serve us, our obligation is equally great. I am happy to find, that most, if not all our officers, are likely to get supplies of clothing through your agency. Colonel Carrington, who is appointed to make the contracts for the subsistence of the southern army, also informs me, your House have it in contemplation to engage in this business. Great as all our obligations are, if you contract for the supplies of the army, this will be greater than all the rest. For the present mode, in which we are supplied, is truly distressing, both to the people and the Army. The manner of collecting by military parties renders it distressing to the citizens, and, from the uncertain collections, the army is often without any thing to eat. This is hard upon troops, who have bled so freely for an oppressed people. I must beg you to hasten your proposals; and, I flatter myself, you will, from your attachment to the cause, as well as a regard for the army, serve the public, on the lowest terms.
I am, dear Sir,   Your most obedient   Humble Servant,

Nathaniel Greene
Mr. John Banks.

